
	
		I
		112th CONGRESS
		1st Session
		H. R. 2530
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Michaud (for
			 himself and Mr. Miller of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  increased flexibility in establishing rates for reimbursement of State homes by
		  the Secretary of Veterans Affairs for nursing home care provided to
		  veterans.
	
	
		1.Increased flexibility in
			 establishing payment rates for nursing home care provided by State
			 homes
			(a)In
			 generalSection 1745(a) of
			 title 38, United States Code, is amended—
				(1)in paragraph (1), by striking The
			 Secretary shall pay each State home for nursing home care at the rate
			 determined under paragraph (2) and inserting The Secretary shall
			 enter into a contract (or agreement under section 1720(c)(1) of this title)
			 with each State home for payment by the Secretary for nursing home care
			 provided in the home; and
				(2)by striking paragraph (2) and inserting the
			 following new paragraph (2):
					
						(2)Payment under each contract (or agreement)
				between the Secretary and a State home under paragraph (1) shall be based on a
				methodology, developed by the Secretary in consultation with the State home, to
				adequately reimburse the State home for the care provided by the State home
				under the contract (or
				agreement).
						.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to care provided on or after January 1, 2012.
			
